DETAILED ACTION
	In Reply filed on 02/21/2022, claims 1, 2, 5-7, 10-14, 16-18, and 20-26 are pending. Claims 1, 2, 5-7, 10-12, and 16-18 are currently amended. Claims 3-4, 8-9, 15, and 19 are canceled, and claims 21-26 are newly amended. Claims 1, 2, 5-7, 10-14, 16-18, and 20-26 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/09/2022 (one file), 12/08/2021 (one file), and 04/06/2020 (two files) was considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Routon on 04/13/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method of providing an article, the method comprising
providing a sheet comprising polymeric materials, 
conditioning the sheet with a surface of a rotating roller and the surface of the rotating roller has a surface roughness of greater than about 80 Ra (microinches) and less than about 380 Ra (microinches), 
rotary thermoforming the sheet onto a mold to provide an article-blank web, 
cutting the article-blank web to form a carrier web and an article preform coupled with the carrier web after molding the sheet, and 
separating the article preform from the carrier web to provide the article,
wherein the polymeric materials comprise polypropylene and the article has a thickness of between about 0.010 inches and about 0.012 inches and is within three sigma of a gram weight standard deviation of 0.050 grams or more and 0.110 grams or less.  

Claim 2. (Currently Amended) The method of claim 1, wherein the surface roughness of the surface of the rotating roller is equal to or greater than about 100 Ra (microinches) and less than about 380 Ra (microinches).

Claim 5. (Currently Amended) The method of claim 1, wherein the  rotary thermoforming stage includes applying the sheet to a single-sided tool without positive pressure being applied to the sheet opposite the mold and wherein the mold protrudes outwardly away from the single-sided tool to engage the sheet.  

Claim 12. (Currently Amended) A method of providing a thermoformed article, the method comprising 
providing a single-layer sheet comprising polymeric materials comprising a polypropylene impact copolymer, 
conditioning the single-layer sheet with a surface of a rotating roller having a surface roughness of greater than about 100 Ra (microinches) and less than about 400 Ra (microinches), 
thermoforming the single-layer sheet onto a mold to provide an article-blank web having a plurality of article blanks formed therein after conditioning the single-layer sheet, and 
cutting the article-blank web after thermoforming the single-layer sheet to provide the thermoformed article, and 
wherein the thermoformed article has a surface roughness that is less than the surface roughness of the surface of the rotating roller.  

Claim 16. (Currently Amended) The method of claim 12, wherein the surface roughness of the surface of the rotating roller is between about 100 Ra  (microinches)  and about 240 Ra (microinches).  

Claim 18. (Currently Amended) A method of providing a thermoformed article, the method comprising 
extruding a sheet comprising polymeric materials, 
conditioning the sheet with a surface of a rotating roller having a surface roughness of between about 100 Ra (microinches) and about 400 Ra (microinches) to block axial and circumferential movements of the sheet relative to a longitudinal axis of the rotating roller, 
rotary thermoforming the sheet onto a mold to provide an article-blank web after conditioning the sheet without applying a positive pressure to the sheet opposite the mold during the rotary thermoforming stage, and cutting the article-blank web after rotary thermoforming the sheet to provide the thermoformed article, 
-5-wherein the thermoformed article has a surface roughness that is less than the surface roughness of the surface of the rotating roller.  

Claim 21. (Currently Amended) The method of claim 1, wherein the cutting the article-blank web to form [[a]] the carrier web includes making incisions in the article-blank web to cause the article preforms to be coupled with the carrier web at one or more discrete joints and wherein separating the article preform from the carrier web to provide the article includes applying a force to the discrete joints to separate the article preforms from the carrier web.  

Claim 25. (Currently Amended) The method of claim 24, wherein the surface roughness of the surface of the rotating roller is equal to or greater than about 100 Ra (microinches) and less than about 400 (microinches).  
*****
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Winstead in view of Sienkiewicz teaches all the claimed limitations including that a surface roughened texture on a polymer can be embossed into any suitable surface roughness texture (Office Action mailed on 11/23/2021, pages 7-9 for claim 1, pages 13-15 for claim 2), but does not specifically teach that a surface roughness of a rotating roller for conditioning a sheet is greater than about 80 Ra (microinches) and less than about 380 Ra (microinches), and the conditioning of the sheet with the roller results in a thermoformed article has a thickness of between about 0.010 inches and about 0.012 inches and is within three sigma of a gram weight standard deviation of 0.050 grams and 0.110 grams.
Although Sienkiewicz teaches that any surface roughness can be applied to a polymer sheet, Sienkiewicz is silent to a specific range of the surface roughness and does not teach that the surface roughness controls the consistency of the thermoformed articles in the thickness and the gram weight standard deviation. Moreover, the disclosed surface roughness of Sienkiewicz is to emboss a specific surface roughness on a thermoformed article. However, in this invention, the surface roughness of the rotating roller does not result in a correlated relation to the surface roughness of the thermoformed article (¶ [0007], ¶ [0157], as published in US 20200247034 A1). Thus, it would NOT be obvious to modify the surface roughness of the rotating roller of modified Winstead as recited in claim 1 in order to improve the consistency of the thermoformed articles regardless of the surface roughness of the thermoformed articles.
Therefore, modified Winstead does not teach or suggest the limitation of claim 1. Thus, independent claim 1 is allowed, and claims 2, 5-7, 10-11, 21-23 are allowed as being dependent from the allowable claim 1.
Regarding claims 12 and 18, the claims recite the limitations “conditioning the sheet with a surface of a rotating roller having a surface roughness of between about 100 Ra (microinches) and about 400 Ra (microinches)” and “the thermoformed article has a surface roughness that is less than the surface roughness of the surface of the rotating roller.”
As mentioned above, although Sienkiewicz teaches that any surface roughness can be applied to a polymer sheet, Sienkiewicz is silent to a specific range of the surface roughness. Moreover, the disclosed surface roughness of Sienkiewicz is to emboss a specific surface roughness on a thermoformed article. However, in this invention, the surface roughness of the rotating roller does not result in a correlated relation to the surface roughness of the thermoformed article (¶ [0007], ¶ [0157], as published in US 20200247034 A1). Thus, it would NOT be obvious to modify the surface roughness of the rotating roller of modified Winstead as recited in claims 12 and 18 regardless of the surface roughness of the thermoformed articles.
Therefore, modified Winstead does not teach or suggest all the limitations of claims 12 and 18. Thus, the independent claims 12 and 18 are allowed. Claims 13-14, 16-17, and 24-25 and claims 20 and 26 are allowed as being dependent from the independent claims 12 and 18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/
Examiner, Art Unit 1744  

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726